                                                                            Case 2:10-cv-01224-JCM-VCF Document 108 Filed 11/09/18 Page 1 of 2




                                                                            MARK E. FERRARIO (Bar No. 1625)                  Mark R. Thierman (Nev. Bar 8285)
                                                                        1                                                    mark@thiermanbuck.com
                                                                            ERIC W. SWANIS (Bar No. 6840)
                                                                        2   GREENBERG TRAURIG, LLP                           Joshua D. Buck (Nev. Bar 12187)
                                                                            3773 Howard Hughes Parkway                       josh@thiermanbuck.com
                                                                        3   Suite 500 North                                  Leah L. Jones (Nev. Bar 13161)
                                                                            Las Vegas, Nevada 89169                          leah@thiermanbuck.com
                                                                        4   Telephone: (702) 792-3773                        THIERMAN BUCK, LLP
                                                                            Facsimile: (702) 792-9002
                                                                            Email: FerrarioM@gtlaw.com                       7287 Lakeside Drive
                                                                        5
                                                                                   SwanisE@gtlaw.com                         Reno, Nevada 89511
                                                                        6                                                    Telephone: (775) 284-1500
                                                                            BRIAN L. DUFFY, ESQ. (Admitted Pro Hac Vice)     Fax: (775) 703-5027
                                                                        7   NAOMI G. BEER, ESQ. (Admitted Pro Hac Vice)
                                                                            GREENBERG TRAURIG, LLP                           David R. Markham (Admitted Pro Hac Vice)
                                                                        8                                                    dmarkham@markham-law.com
                                                                            1200 Seventeenth Street, Suite 2400
                                                                            Denver, Colorado 80202                           THE MARKHAM LAW FIRM
                                                                        9
                                                                            Telephone: (303) 572-6500                        750 B Street, Suite 1950
                                                                       10   Facsimile: (303) 572-6540                        San Diego, CA 92101
                                                                            Email: DuffyB@gtlaw.com                          Telephone: (619) 399-3995
                                                                       11          BeerN@gtlaw.com
                         3773 Howard Hughes Parkway, Suite 400 North
Greenberg Traurig, LLP




                                                                                                                             Attorneys for Plaintiff and the Class
                                                                       12   Attorneys for Defendant
                                 Las Vegas, Nevada 89169

                                    (702) 792-9002 (fax)




                                                                       13
                                      (702) 792-3773




                                                                                                      IN THE UNITED STATES DISTRICT COURT
                                                                       14
                                                                                                          FOR THE DISTRICT OF NEVADA
                                                                       15

                                                                       16
                                                                            CHARDE EVANS on behalf of herself and all             Case No. 2:10-cv-01224-JCM-VCF
                                                                       17   others similarly situated,

                                                                       18          Plaintiff                                      JOINT STIPULATION AND ORDER
                                                                                                                                  REGARDING BRIEFING SCHEDULE
                                                                       19   v.
                                                                       20
                                                                            WAL-MART STORES, INC., and DOES 1-50,
                                                                       21   Inclusive,

                                                                       22          Defendant.
                                                                       23
                                                                                   WHEREAS, On November 7, 2018, Plaintiff filed two motions: (1) Motion for Leave to File
                                                                       24
                                                                            First Amended Complaint and Add Names Plaintiff and Proposed Class Representative Lisa
                                                                       25
                                                                            Pizzurro Westcott (Dkt. #106); and (2) Motion to Amend the Class Certification Order ECF 100
                                                                       26
                                                                            Pursuant to FRCP 23(c)(1)(C) (Dkt. #107) (collectively “Plaintiff’s Motions).
                                                                       27

                                                                       28

                                                                                                                             1
                                                                            Case 2:10-cv-01224-JCM-VCF Document 108 Filed 11/09/18 Page 2 of 2




                                                                        1          WHEREAS, Parties have agreed that a briefing schedule makes sense with respect to the

                                                                        2   response and reply dates for Plaintiff’s Motions.

                                                                        3          THEREFORE, the Parties hereby stipulate and request the Court to enter the following

                                                                        4   schedule.

                                                                        5          1. Wal-Mart shall file its responses to Plaintiff’s Motions on or before December 7, 2018;

                                                                        6          2. Plaintiff shall file her reply in support of Plaintiff’s Motions on or before December 28,

                                                                        7               2018; and

                                                                        8          3. The Parties request Plaintiff’s Motions be set for a hearing on the earliest practicable date

                                                                        9               convenient to all Parties and the Court after January 1, 2019.

                                                                       10   Dated this ____ day of November, 2018.

                                                                       11
                         3773 Howard Hughes Parkway, Suite 400 North
Greenberg Traurig, LLP




                                                                            GREENBERG TRAURIG, LLP                              THIERMAN BUCK, LLP
                                                                       12
                                 Las Vegas, Nevada 89169

                                    (702) 792-9002 (fax)




                                                                       13
                                      (702) 792-3773




                                                                            By:   /s/ Naomi G. Beer                             By: /s/Joshua D. Buck
                                                                            BRIAN L. DUFFY, ESQ.(Admitted Pro Hac Vice)         MARK R. THIERMAN (Bar No. 8285)
                                                                       14   NAOMI G. BEER, ESQ. (Admitted Pro Hac Vice)         JOSHUA D. BUCK (Bar No. 12187)
                                                                            GREENBERG TRAURIG, LLP                              7287 Lakeside Drive
                                                                       15                                                       Reno, Nevada 89511
                                                                            1200 Seventeenth Street, Suite 2400
                                                                       16   Denver, Colorado 80202                              THE MARKHAM LAW FIRM
                                                                                                                                DAVID R. MARKHAM (CA Bar No. 71814)
                                                                       17                                                       600 B Street, Suite 2130
                                                                            MARK E. FERRARIO (Bar No. 1625)
                                                                            ERIC W. SWANIS (Bar No. 6840)                       San Diego, CA 92101
                                                                       18
                                                                            GREENBERG TRAURIG, LLP
                                                                            3773 Howard Hughes Parkway                          Attorneys for Plaintiff and the Class
                                                                       19
                                                                            Suite 500 North
                                                                       20   Las Vegas, Nevada 89169

                                                                       21   Attorneys for Defendants

                                                                       22
                                                                            IT IS SO ORDERED:
                                                                       23

                                                                       24
                                                                                                                                _____________________________________
                                                                       25                                                       UNITED STATES DISTRICT JUDGE
                                                                                                                                        November 16, 2018
                                                                       26                                                       DATED:______________________________

                                                                       27
                                                                            DEN 99740859v1
                                                                       28

                                                                                                                                2
